Holmes, J.
The agreed statement of facts raises the question where an executor is to he taxed for his testator’s stock in trade in his testator’s shop, if the executor keeps the shop open and sells the goods, occasionally replenishing the stock with small purchases, but all for the sole purpose of settling the estate and closing the business. We think it plain that if, under the terms of a will, an executor should carry on his testator’s business as a continuing thing, and not for the purpose of winding it up, the stock in trade would be taxable, under Pub. Sts. c. 11, § 20, cl. 1, in the city or town where the shop was hired and the business carried on, in this case in Boston, notwithstanding the general provision of clause 7, that the personal estate of deceased persons shall be assessed in the place where the deceased last dwelt. We are of opinion that the fact that the business is carried on for the purpose of settling the estate makes no difference in the principle. The chattels still constitute a stock in trade; there still is a going business, and the same benefit still is derived from the conveniences and protection offered by the city in question, whatever the purposes of the executor, and whether the time for which he intends to carry on the trade be longer or shorter. It would be different, no doubt, if what had been a stock in trade simply were kept locked up in the shop until it could be sent to auction or disposed of in the lump.

Judgment for the defendant.